Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant's Preliminary Amendment filed November 27, 2019.
Claims 3, 4, 7, 10, 12-14, 16, 20, 22-31, 34, 36, 38, and 40-42 have been canceled.  Claims 2, 5, 6, 8, 9, 11, 15, 17, 18, and 44 have been amended. 
Claims 1, 2, 5, 6, 8, 9, 11, 15, 17-19, 21, 32, 33, 35, 37, 39, 43 and 44 are pending in the instant application.
Claims 1, 2, 5, 6, 8, 9, 11, 15, 17-19, 21, 32, 33, 35, 37, 39, 43 and 44 are subject to election/restriction as detailed below:


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 5, 6, 8, 9, 11, 15, 17-19, and 21, drawn to a composition for preventing or treating a retroviral infection in vitro or in vivo, the composition comprising in vitro or in vivo.  If this Group is elected, a further election of species is required as detailed below:
Group II, claims 32, 33, 35, 37, and 39, drawn to a method of inactivating an integrated retroviral DNA and preventing infection by a retrovirus in vitro or in vivo, including the steps of exposing the cell to a composition comprising at least one isolated nucleic acid sequence encoding a gene editing complex comprising a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease, a first guide RNA (gRNA), the first gRNA being complementary to a target sequence in the integrated retroviral DNA; a second guide RNA (gRNA), the second gRNA being complementary to a target sequence in a gene encoding for at least one receptor used by a retrovirus for attachment and/or infection of a cell in vitro or in vivo.  If this Group is elected, a further election of species is required as detailed below:
Group III, claims 43 and 44, drawn to an expression vector comprising a first isolated nucleic acid sequence encoding a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease and at least one guide RNA in vitro or in vivo.
This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  

Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-III do not avoid the prior art because a composition for preventing or treating a retroviral infection in vitro or in vivo, the composition comprising at least two isolated nucleic acid sequences wherein the first isolated nucleic acid sequences encodes a first Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease and at least one guide RNA (gRNA), the gRNA being complementary to a target sequence in the integrated retroviral DNA; the second isolated nucleic acid sequences encodes a second Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease and at least one guide RNA (gRNA), the gRNA being complementary to a target sequence in a gene encoding in vitro or in vivo was taught in the prior art of US 2016/0017301 A1 to Khalili et al. (hereinafter, “Khalili”) in view of WO 2016/182959 A1 to Editas Medicine, Inc. (hereinafter, “Editas Medicine”) (both submitted and made of record on the Information Disclosure Statement filed August 16, 2019). 
Khalili teaches a composition for preventing or treating a retroviral infection in vitro or in vivo (abstract - "A method of inactivating a proviral DNA integrated into the genome of a host cell latently infected with a retrovirus by treating the host cell with a composition comprising a Clustered Regularly lnterspaced Short Palindromic Repeat (CRISPR)"; para [0092] - "The compositions disclosed herein are generally and variously useful for treatment of a subject having a retroviral infection, e.g., an HIV infection; para [0109] - "The treating step can take place in vivo, that is, the compositions can be administered directly to a subject having HIV infection.  The methods are not so limited however, and the treating step can take place ex vivo. For example, a cell or plurality of cells, or a tissue explant, can be removed from a subject having an HIV infection and placed in culture, and then treated"), the composition comprising an isolated nucleic acid sequences wherein the isolated nucleic acid sequences encodes a Clustered Regularly lnterspaced Short Palindromic Repeat (CRISPR)-associated endonuclease and at least one guide RNA (gRNA), the gRNA being complementary to a target sequence in the integrated retroviral DNA (para [0109] - "The methods can include exposing the cell to a composition comprising an isolated nucleic acid encoding a gene editing complex comprising a CRISPR-associated endonuclease and one or more guide RNAs wherein the guide RNA is complementary to a target nucleic acid sequence in the retrovirus. In a preferred 
Khalili does not specifically teach wherein the composition includes a second isolated nucleic acid that encodes a second Clustered Regularly lnterspaced Short Palindromic Repeat (CRISPR)-associated endonuclease and at least one guide RNA (gRNA), the gRNA being complementary to a target sequence in a gene encoding for at least one receptor used by a retrovirus for attachment and/or infection of a cell in vitro or in vivo. 
Editas Medicine teaches a composition comprising CRISPR/Ca9 components and stem cell viability enhancer to increase the frequency of gene editing in stem cells (abstract - "The present disclosure also provides one or more modified CRISPR/Cas9 components which, when used in combination with the stem cell viability enhancer, further increases the frequency of gene editing in stem cells, increases stem cell viability, and increases stem cell engraftment"), the composition can be used for treating a disease, wherein CRISPR/Cas is used to alter a gene (pg. 14, para 7 - "In another aspect, disclosed herein is a method of treating or preventing a disease in a subject comprising 
Given that Khalili teaches a composition for treating a retroviral infection comprising an isolated nucleic acid sequence encoding CRISPR-associated endonuclease and at least one gRNA, the gRNA complementary to a target sequence in the integrated retroviral DNA, and Editas Medicine teaches a composition for treating a retroviral infection comprising a CRISPR-associated endonuclease and at least one gRNA, the gRNA being complementary to a target sequence in a gene encoding for at least one receptor used by a retrovirus, one of ordinary skill in the art would have found it obvious to combine the composition taught by Khalili with the gRNA taught by Editas Medicine, and thus to have developed an improved composition for preventing or treating a retroviral infection.
Therefore, Groups I-III lack unity because a composition for preventing or treating a retroviral infection in vitro or in vivo, the composition comprising at least two isolated in vitro or in vivo was known in the prior art.  Therefore, there is no common special technical feature which exits between the aforementioned Groups.   
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


******
Election of Species

	If Group I is elected, Applicant is required to elect a single molecular embodiment of gene encoding at least one receptor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) receptor from claim 5.  
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of guide RNA (gRNA) sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) gRNA sequence (SEQ ID NO.) from claims 15, 17, and 18.  NOTE:  For claim 18, Applicants are required to elect one (1) first gRNA sequence (SEQ ID NO.) and one (1) second gRNA sequence (SEQ ID NO.).  The second gRNA sequence (SEQ ID NO.) elected from claim 18 must match and correspond to the (1) gRNA sequence (SEQ ID NO.) elected from claim 17.  
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of target sequence at least one receptor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) target sequence (SEQ ID NO.) from claim 15, either SEQ ID NO: 115 or SEQ ID NO: 116.    

	If Group II is elected, Applicant is required to elect a single molecular embodiment of gene encoding at least one receptor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) receptor from claim 35.  
	If Group II is elected, Applicant is further required to elect a single molecular embodiment of guide RNA (gRNA) sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) gRNA sequence (SEQ ID NO.) from claims 37 and 39.  
	If Group II is elected, Applicant is further required to elect a single molecular embodiment of target sequence at least one receptor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) target sequence (SEQ ID NO.) from claim 37, either SEQ ID NO: 115 or SEQ ID NO: 116.    
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635